Case 6:20-cv-00902-ADA Document 9-6 Filed 11/25/20 Page 1 of 2




                EXHIBIT D
                 Case 6:20-cv-00902-ADA Document 9-6 Filed 11/25/20 Page 2 of 2

Contact
                                  Craig Etchegoyen
www.linkedin.com/in/craig-        Chairman at WSOU investments
etchegoyen-aa8a07199 (LinkedIn)   Kailua-Kona


                                  Experience
                                  PARTIE
                                  Chief Executive Officer


                                  WSOU investments
                                  Chairman
                                  January 2017 - Present (3 years 11 months)
                                  Hawaii, United States




                                                                  Page 1 of 1
